OPINION — AG — QUESTION 1: WOULD IT BE POSSIBLE FOR THE LEGISLATURE TO ESTABLISH A SUPERIOR COURT FOR KAY COUNTY TO SIT IN PONCA CITY? ANSWER: YES, QUESTION 2: WOULD IT BE POSSIBLE FOR THE LEGISLATURE TO MAKE THE ESTABLISHMENT OF SAID COURT SUBJECT TO A VOTE OF THE PEOPLE OF KAY COUNTY? ANSWER: NO, QUESTION 3: WOULD IT BE POSSIBLE TO ESTABLISH A SUPERIOR COURT FOR KAY COUNTY AND PROVIDE THAT IT SIT PART TIME IN PONCA CITY AND PART OF THE TIME IN BLACKWELL? ANSWER: YES, QUESTION 4: WOULD IT BE POSSIBLE TO CREATE A SUPERIOR COURT FOR KAY COUNTY TO SIT IN PONCA CITY AND NOT PROVIDE FOR A JUDGE OF SAID COURT, AND PROVIDE FOR A JUDGE FOR SAID COURT, AND PROVIDE THAT A DISTRICT JUDGE INCLUDING THE DISTRICT JUDGE FOR THE JUDICIAL DISTRICT COMPOSED OF KAY AND NOBLE COUNTIES BE ASSIGNED FROM TIME TO TIME TO SIT IN THIS COURT? ANSWER:  NO, QUESTION 5: WOULD IT BE POSSIBLE TO ESTABLISH A SUPERIOR COURT AND PROVIDE THAT THE DISTRICT FOR THIS SUPERIOR COURT WOULD INCLUDE COUNTIES IN ADDITION TO THE COUNTY KAY WHERE THERE ARE HEAVY CASE LOADS? ANSWER:  YES CITE:  ARTICLE VII, SECTION 1, 34 Ohio St. 1961 51-54 [34-51] — [34-54], ARTICLE V, SECTION 1, ARTICLE V, SECTION 2, ARTICLE V, SECTION 3, ARTICLE V, SECTION 4, ARTICLE V, SECTION 5, 34 Ohio St. 1961 17 [34-17], ARTICLE V, SECTION 32 (BRUCK BAILEY)